Citation Nr: 0912364	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-41 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Evaluation of surgical realignment of the quadriceps 
mechanism; mild chondromalacia patella; degenerative joint 
disease of the patellofemoral joint, right knee, which is 
currently rated as 10 percent disabling.  

2.	Evaluation of surgical realignment of the quadriceps 
mechanism; mild chondromalacia patella; degenerative joint 
disease of the patellofemoral joint, left knee, which is 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1976 to June 1981.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.     

In September 2007, the Board found ratings in excess of 10 
percent unwarranted for the increased rating claims on 
appeal.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2008, the 
Court granted a Joint Motion to remand this matter to the 
Board.  

Following additional review of the record, the Board finds 
further medical inquiry warranted here.  As such, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA treatment records dated in 2007 and 2008 indicate that the 
Veteran's lower extremity disorders may have worsened.  
Moreover, the Veteran has not undergone VA compensation 
examination since January 2005.  

The Board finds remand appropriate so that an additional VA 
compensation examination can be conducted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected lower extremity disorders.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. (To the extent feasible, the 
examination should be conducted at a time 
when he is experiencing a flare-up of his 
disabilities.)  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.    

2.  The RO should particularly note any 
functional loss due to flare-ups of 
pain, fatigability, incoordination, 
pain on movement, and weakness, which 
results in additional disability beyond 
that reflected on range of motion 
measurements.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




